 


110 HRES 1067 EH: Recognizing the 50th anniversary of the crossing of the North Pole by the USS Nautilus (SSN 571) and its significance in the history of both our Nation and the world.
U.S. House of Representatives
2008-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1067 
In the House of Representatives, U. S.,

July 14, 2008
 
RESOLUTION 
Recognizing the 50th anniversary of the crossing of the North Pole by the USS Nautilus (SSN 571) and its significance in the history of both our Nation and the world. 
 
 
Whereas the USS Nautilus (SSN 571), built and launched at Electric Boat in Groton, Connecticut, on January 21, 1954, was the first vessel in the world to be powered by nuclear power; 
Whereas the USS Nautilus overcame extreme difficulties of navigation and maneuverability while submerged under the polar ice, and became the first vessel to cross the geographic North Pole on August 3, 1958; 
Whereas the USS Nautilus continued on her voyage and became the first vessel to successfully navigate a course across the top of the world; 
Whereas the USS Nautilus, having claimed this historic milestone and returned home to Naval Submarine Base New London, continued to establish a series of naval records in her distinguished 25-year career, including being the first submarine to journey 20,000 leagues under the sea; 
Whereas the USS Nautilus completed these significant and laudable achievements during a critical phase of the Cold War, providing a source of inspiration for Americans and raising the hopes of the Free World; 
Whereas the USS Nautilus was the first naval vessel in peacetime to receive the Presidential Unit Citation for its meritorious efforts in crossing the North Pole; 
Whereas Commander William R. Anderson of the United States Navy was awarded the Legion of Merit for his role in commanding the USS Nautilus during its historic voyage; 
Whereas the USS Nautilus and its contribution to world history was praised by a range of American Presidents, including President Harry Truman, President Dwight D. Eisenhower, President Lyndon B. Johnson, President Jimmy Carter, and President Bill Clinton; and 
Whereas President Eisenhower described the voyage to the North Pole as a magnificent achievement from which the entire free world would benefit: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the historic significance of the journey to the North Pole undertaken by the USS Nautilus; 
(2)commends the officers and crew of the USS Nautilus on the 50th anniversary of their magnificent achievement; 
(3)recognizes the importance of the USS Nautilus’ journey to the North Pole as not only a military and scientific accomplishment, but also in confirming America’s longstanding interest in this vital region of the world; 
(4)commends the role of the USS Nautilus and the United States Submarine Force in protecting the interests of the free world during the Cold War; and 
(5)supports the continuing role of the United States Submarine Force in defending our Nation in the 21st century. 
 
Lorraine C. Miller,Clerk.
